Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 1 of 31 PageID #: 1



                               UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      LUFKIN DIVISION

AMERICAN DAIRY QUEEN                           )           Case No.
CORPORATION, a Delaware corporation,           )
                                               )
                Plaintiff,                     )
                                               )
    v.                                         )
                                                       COMPLAINT FOR INJUNCTIVE
                                               )
                                                               RELIEF
LIEPMAN RESTAURANTS, INC., a Texas             )
corporation; MARK H. LIEPMAN, an               )
individual; and TERESA H. LIEPMAN,             )
                                               )
                Defendants.                    )


         Plaintiff American Dairy Queen Corporation (“ADQ”), as and for its Complaint against

Defendants Liepman Restaurants, Inc. (“Liepman Restaurants”), Mark H. Liepman, and Teresa

H. Liepman (collectively “Defendants”), states and alleges as follows:

                                      INTRODUCTION

         1.     This action involves the breaches of multiple Operating Agreements between

ADQ and Defendant Liepman Restaurants and breaches of the Personal Guarantees of the

Operating Agreements executed by Mark and Teresa Liepman. Liepman Restaurants is a former

DAIRY QUEEN® franchisee that owned and operated 19 DAIRY QUEEN® restaurants across

Texas, Louisiana, Arkansas, and Oklahoma pursuant to separate Operating Agreements. In early

2018, Defendants notified ADQ that, due to certain financial difficulties, they were exploring

closing some or all of their DAIRY QUEEN® restaurants, as well as considering a Chapter 11

reorganization. Over the course of 2018, ADQ assisted Defendants as they sold 7 of their

DAIRY QUEEN® locations.

         2.     Notwithstanding ADQ’s assistance, Defendants were unable to locate buyers for

twelve of their DAIRY QUEEN® restaurants. During the period August 15, 2018, through

                                               1
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 2 of 31 PageID #: 2



January 4, 2019, ADQ terminated twelve of the Operating Agreements after Liepman

Restaurants abandoned its DAIRY QUEEN® restaurants and ceased operation without ADQ’s

approval in violation of the Operating Agreements. ADQ now seeks to recover past due fees,

liquidated damages, and lost future profits in excess of $640,000.00, plus attorneys’ fees and

costs, as allowed under the terms of the Operating Agreements and Personal Guarantees.

       3.     Following the terminations of the Operating Agreements, ADQ discovered that

Defendants continue to use and associate themselves with the DAIRY QUEEN® and DQ

GRILL & CHILL® trademarks, trade names, and numerous other trademarks and service marks

that are licensed for use in DAIRY QUEEN® and DQ GRILL & CHILL® restaurants

(collectively “DAIRY QUEEN® Marks” or “Marks”) in violation of the Operating Agreements

and federal trademark law. Defendants are also brazenly operating competing businesses at the

very sites of four of their former DAIRY QUEEN® restaurants, using the deceptively similar

“Dairy Mark” and “Wizzzards” trade names, in contravention of the Operating Agreements’

non-compete provisions and federal trademark law.

       4.     As a result of Defendants’ unlawful infringement and breaches of their post-

termination obligations under the Operating Agreements and Personal Guarantees, ADQ is

suffering and will continue to suffer irreparable harm. To prevent any further harm, ADQ seeks

an immediate and permanent injunction requiring Defendants to: (a) cease and desist from their

unlawful infringement upon the Marks; (b) cease and desist from operating their competing

businesses; and (c) comply with their post-termination obligations under the Operating

Agreements. ADQ also seeks monetary damages related to Defendants’ brazen and unlawful

conduct.




                                              2
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 3 of 31 PageID #: 3



                                             PARTIES

         5.    ADQ is a corporation organized and existing under the laws of the state of

Delaware with its principal place of business located at 8331 Norman Center Drive,

Bloomington, Minnesota. ADQ and its affiliates sell and support DAIRY QUEEN® franchises

throughout the United States, Canada, and 24 other countries.

         6.    Defendant Liepman Restaurants, Inc. (“Liepman Restaurants”) is a Texas

corporation with its principal place of business located at 602 East Main Street, San Augustine,

Texas.

         7.    Defendant Mark H. Liepman is a citizen and resident of the state of Texas.

         8.    Defendant Teresa H. Liepman is a citizen and resident of the state of Texas.

         9.    Defendants Mark and Teresa Liepman are equal 50-percent shareholders of

Liepman Restaurants, Inc.

                                 JURISDICTION AND VENUE

         10.   This action primarily involves trademark infringement under the Trademark Act

of 1946 (“Lanham Act”), 15 U.S.C. § 1051, et seq. It also involves breaches of twelve Operating

Agreements and Personal Guarantees between ADQ and Defendants.

         11.   This Court has jurisdiction pursuant to §§ 34(a) and 39 of the Lanham Act, 15

U.S.C. §§ 1116(a), 1121, and 28 U.S.C. §§ 1331, 1338 and 1367.

         12.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to the claims herein occurred in this District.

         13.   This Court has personal jurisdiction over the Defendants because they are citizens

of Texas who currently reside or are located in Texas, have conducted business within the state

of Texas, have purposefully availed themselves of the privilege of doing business in Texas, have




                                                  3
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 4 of 31 PageID #: 4



intentionally done business in Texas, enjoying the privileges and benefits of Texas’s laws and

regulations, and have purposefully directed their actions toward Texas.

                                 FACTUAL BACKGROUND

A.     The DAIRY QUEEN® Trademarks and Franchise System.

       14.     ADQ is the owner of the DAIRY QUEEN® and DQ GRILL & CHILL®

trademarks, trade names, and numerous other trademarks and service marks that are licensed for

use in DAIRY QUEEN® and DQ GRILL & CHILL® restaurants (collectively referred to as

“DAIRY QUEEN® restaurants”). A true and correct copy of a list of several of ADQ’s federally

registered DAIRY QUEEN® Marks is attached hereto as Exhibit A.

       15.     ADQ licenses the DAIRY QUEEN® Marks for use in DAIRY QUEEN®

restaurants. Currently, more than 6,800 DAIRY QUEEN® restaurants exist and operate

throughout the United States and abroad. DAIRY QUEEN® restaurants operate under operating

agreements with ADQ or one of ADQ’s territorial subfranchisors.

       16.     The name DAIRY QUEEN® was originated by ADQ’s predecessor,

McCullough’s Dairy Queen, in 1940. Since its origination, the DAIRY QUEEN® Marks have

been used continuously by ADQ, its predecessors, and those that ADQ and its predecessors have

franchised or licensed to use them.

       17.     The DAIRY QUEEN® Marks have been used in connection with the sale of soft-

serve, frozen and semi-frozen dairy products, frozen and semi-frozen drink products, cooked

food products, and other products and services throughout the United States and in several

foreign countries. One of the most popular and well-known menu items at DAIRY QUEEN®

restaurants is the BLIZZARD® treat, a required core menu item at all DAIRY QUEEN®

locations consisting of soft serve ice cream blended with fruit, nuts, candy pieces, and other

flavorings. ADQ has used its BLIZZARD® mark in commerce exclusively and extensively for


                                                4
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 5 of 31 PageID #: 5



more than 71 years, and BLIZZARD® has been used in connection with the current form of

ADQ’s BLIZZARD® treat for over 32 years throughout the United States and abroad.

       18.     ADQ and its predecessors have invested millions of dollars in advertising and

promoting the DAIRY QUEEN® Marks throughout the United States, including the states of

Texas, Louisiana, Arkansas, Oklahoma and abroad. As a result of the efforts and expenditures of

ADQ and its predecessors, the DAIRY QUEEN® Marks have become associated in the minds of

the consuming public with uniform products of consistently high quality, sold in clean and

attractive stores, and operated by persons following substantially identical operating methods and

procedures. The Marks have also become distinctive identifiers of goods and services provided

by DAIRY QUEEN® restaurants, widely recognized by the general consuming public, and

symbols of consumer goodwill that provide value to ADQ.

B.     The Operating Agreements and Personal Guarantees.

       19.     Mark and Teresa Liepman are equal shareholders of Liepman Restaurants, a

company that at one point owned and operated 19 DAIRY QUEEN® restaurants franchised

restaurants across Texas, Louisiana, Arkansas, and Oklahoma.

       20.     During the period October 7, 1996 to March 31, 2010, Liepman Restaurants was

granted or assigned all rights, title, obligations, and interest in twelve separate DAIRY QUEEN®

Operating Agreements that are at issue in this action. These Operating Agreements granted

Liepman Restaurants the right to own and operate twelve different DAIRY QUEEN® franchised

restaurants in the states of Texas, Louisiana, Arkansas, and Oklahoma. The twelve Operating

Agreements are collectively referred to as the “Operating Agreements.”

       21.     A true and correct copy of the Benton, Louisiana Operating Agreement, executed

on March 16, 1990 and assigned to Liepman Restaurants on May 1, 2008, is attached as Exhibit

B.


                                                5
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 6 of 31 PageID #: 6



       22.      A true and correct copy of the Bossier City, Louisiana Operating Agreement,

executed on March 20, 1986 and assigned to Liepman Restaurants on May 1, 2008, is attached as

Exhibit C.

       23.      A true and correct copy of the Mansfield, Louisiana Operating Agreement,

executed on March 1, 2000 and assigned to Liepman Restaurants on March 31, 2010, is attached

as Exhibit D.

       24.      A true and correct copy of the Many, Louisiana Operating Agreement, executed

on March 20, 1986 and assigned to Liepman Restaurants on March 31, 2010, is attached as

Exhibit E.

       25.      A true and correct copy of the Shreveport-40290 Operating Agreement, executed

on March 20, 1986 and assigned to Liepman Restaurants on May 1, 2008, is attached as Exhibit

F.

       26.      A true and correct copy of the Shreveport-40291 Operating Agreement, executed

on April 1, 2000 and assigned to Liepman Restaurants on May 1, 2008, is attached as Exhibit G.

       27.      A true and correct copy of the Shreveport-40292 Operating Agreement, executed

on March 20, 1986 and assigned to Liepman Restaurants on May 1, 2008, is attached as Exhibit

H.

       28.      A true and correct copy of the Vivian, Louisiana Operating Agreement, executed

on April 1, 2000 and assigned to Liepman Restaurants on May 1, 2008, is attached as Exhibit I.

       29.      A true and correct copy of the Zwolle, Louisiana Operating Agreement, executed

on March 20, 1986 and assigned to Liepman Restaurants on March 31, 2010, is attached as

Exhibit J.

       30.      A true and correct copy of the De Kalb, Texas Operating Agreement, executed on

March 29, 2001, is attached as Exhibit K.


                                               6
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 7 of 31 PageID #: 7



       31.      A true and correct copy of the Texarkana, Arkansas Operating Agreement,

executed on May 16, 1991 and assigned to Liepman Restaurants on October 7, 1996, is attached

as Exhibit L.

       32.      A true and correct copy of the Idabel, Oklahoma Operating Agreement, executed

on April 2, 1994 and assigned to Liepman Restaurants on January 26, 2000, is attached as

Exhibit M.

       33.      At or about the same time that Liepman Restaurants executed the Operating

Agreements, Mark and Teresa Liepman each entered into a personal guaranty with respect to

each of the Operating Agreements (collectively the “Personal Guarantees”). Pursuant to the

Personal Guarantees, Mark and Teresa Liepman each individually guaranteed to ADQ that they

would make full and prompt payment to ADQ of all fees, charges, payments, and amounts due or

payable by Liepman Restaurants to ADQ under the Operating Agreements. The Liepmans

further agreed that they would be personally bound by all of the terms, provisions, and

conditions set forth in the Operating Agreements. True and correct copies of the Personal

Guarantees are attached to the back of each of the Operating Agreements.

       34.      Pursuant to the Facility Standards and Maintenance provisions of the Operating

Agreements, Defendants were required to operate and maintain their Restaurants in accordance

with ADQ’s building, equipment and signage requirements, and maintenance schedules. (See

Section 5.3 of Exs. B, C, D, E, F, H, J, L, and M and Section 5.C of Exs. D, G, I, and K.)

       35.      Pursuant to the Fees and Reporting provisions of the Operating Agreements,

Defendants agreed to pay ADQ certain License Fees and Sales Promotion Fees on a monthly

basis in the amounts set forth in those Sections. (See Sections 9.1(ii)-(iii) of Exs. B, C, E, F, H, J,

L, and M and Sections 9.B and 9.C of Exs. D, G, I, and K.)




                                                  7
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 8 of 31 PageID #: 8



       36.     Defendants also agreed to pay ADQ interest and late fees on past due amounts

pursuant to the Fees and Reporting provisions of the Operating Agreements. (See Section 9.6 of

Exs. B, C, E, F, H, J, L, and M and Section 9.F of Exs. D, G, I, and K.)

       37.     Pursuant to the Breach of Contract and Default provisions of the Operating

Agreements, Defendants agreed that failure to (1) pay when due any amounts owed to ADQ and

(2) abide by the DAIRY QUEEN® system standards and requirements each constitute events of

default that entitle ADQ to terminate the Operating Agreements upon notice to Defendants,

subject to a 7-day cure period. Defendants further agreed that in the case of Defendants’

voluntary abandonment of the Operating Agreements, ADQ would be entitled to terminate the

Agreements effective immediately without an opportunity to cure. (See Sections 11.1 and 11.2 of

Exs. B, C, E, F, H, J, L, and M and Sections 13.A and 13.B of Exs. D, G, I, and K.)

       38.     Pursuant to the Post-Termination Obligations provisions of the Operating

Agreements, Defendants agreed that they would, among other things, do the following upon

termination of the Agreements:

       a.      Pay all amounts due and owing to ADQ;

       b.      Cease and desist from using any of ADQ’s Marks, and all confusingly similar
               names or trademarks related to the DAIRY QUEEN® Marks or DAIRY
               QUEEN® restaurants; and

       c.      Remove or obliterate all signage, displays, or other materials that bear any of the
               DAIRY QUEEN® Marks;

(See Section 12.1 of Exs. B, C, E, F, H, J, L, and M and Section 14.A of Exs. D, G, I, and K.)

       39.     Pursuant to the Non-Compete provisions of the Operating Agreements,

Defendants acknowledged and agreed that for a period of one year following the termination of

the Operating Agreements, Liepman Restaurants and its principals would not directly or

indirectly engage in any competitive business within a certain distance of the respective DAIRY

QUEEN® restaurant. (See Section 12.3 of Exs. B, C, E, F, H, J, L, and M (prohibiting operation

                                                8
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 9 of 31 PageID #: 9



of competing business within 2,000 meters) and Section 14.C of Exs. D, G, I, and K (prohibiting

operation of competing business within 500 meters).)

       40.     Pursuant to the Remedies and Dispute Resolution provisions of the Operating

Agreements, Defendants agreed that ADQ is entitled to injunctive relief prohibiting Defendants’

unlawful use of the Marks and enforcing their post-termination obligations under the Operating

Agreements, including the non-compete provisions. (See Section 11 of Exs. B, C, E, F, H, J, L,

and M and Section 12.B of Exs. D, G, I, and K.)

       41.     Defendants also agreed pursuant to the Remedies and Dispute Resolution

provisions of the Operating Agreements that ADQ is entitled to commence a civil action against

Defendants in order to collect all amounts due and owing to ADQ. (See Section 11 of Exs. B, C,

E, F, H, J, L, and M and Section 12.B of Exs. D, G, I, and K.)

       42.     Defendants also agreed that that they would pay all costs and expenses, including

reasonable attorneys’ fees, incurred by ADQ in successfully enforcing its rights under the

Operating Agreements. (See Section 11 of Exs. B, C, E, F, H, J, L, and M and Section 12.C of

Exs. D, G, I, and K.)

       43.     Under the Operating Agreements for the Mansfield, Shreveport-40291, Vivian,

and De Kalb locations, Defendants agreed that, if the Operating Agreements were terminated

because of their default, they are obligated to pay ADQ its anticipated and reasonably estimated

lost profits in an “amount equal to two times the continuing license fees payable to [ADQ] in

respect to the last twelve months of the Store’s active operations . . .” (See Section 13.B of Exs.

D, G, I, and K.)




                                                9
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 10 of 31 PageID #: 10



                   CONDUCT GIVING RISE TO VIOLATIONS OF LAW

 A.     Defendants’ Defaults Under the Operating Agreements – Failure to Install the
        GRILL & CHILL® Bowtie Sign to the Benton, Bossier City, Mansfield, Many,
        Shreveport-40290, Shreveport-40291, Shreveport-40292, Vivian, and Zwolle
        Locations.

        44.     ADQ recently implemented a system-wide initiative that required Defendants to

 incorporate the GRILL & CHILL® service componentsincluding the GRILL & CHILL®

 bowtie signat all DAIRY QUEEN® restaurants by December 31, 2016.

        45.     Defendants failed to add the GRILL & CHILL® bowtie sign to the Benton,

 Mansfield, Many, Shreveport-40290, Shreveport-40291, Vivian, and Zwolle restaurant locations

 by December 31, 2016, in violation of the Operating Agreements.

        46.     By letters dated February 2, 2018, ADQ notified Defendants that they were in

 default for failure to incorporate the GRILL & CHILL® bowtie sign at the Benton, Mansfield,

 Many, Shreveport-40290, Shreveport-40291, Vivian, and Zwolle locations by December 31,

 2016, as required under the Operating Agreements. As part of the letters, ADQ advised

 Defendants that they had 90 days to purchase and install the required signage and cure the

 defaults. True and correct copies of the February 2, 2018, notice of default letters are attached as

 Exhibit N.

        47.     Defendants failed to install the required signage and cure the defaults within the

 90-day cure period.

        48.     While ADQ had the contractual right to immediately terminate Defendants’

 franchise rights due to their failure to install the required signage and cure the defaults, it

 nevertheless agreed to allow Defendants additional time to cure the defaults until August 31,

 2018. Specifically, ADQ and Defendants entered into a Mutual Cancellation and Release

 agreement dated June 28, 2018, (“MCR”) in which the parties acknowledged the uncured



                                                 10
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 11 of 31 PageID #: 11



 defaults by Defendants. As part of the MCR, ADQ agreed to extend the deadline to cure the

 defaults until August 31, 2018. A true and correct copy of the MCR is attached as Exhibit O.

        49.     Defendants failed to cure the defaults by August 31, 2018.

        50.     By mutual agreement between the parties, ADQ extended the deadline for

 Defendants to install the required signage and cure the defaults until October 15, 2018.

        51.     Defendants failed to cure the defaults by October 15, 2018.

        52.     Notwithstanding Defendants’ failure to install the required signage and cure the

 defaults, ADQ allowed Defendants to continue operating their DAIRY QUEEN® restaurants

 under the Operating Agreements while the parties negotiated another extension to cure the

 defaults under the MCR. However, before the parties reached an agreement, Defendants

 ultimately abandoned and ceased operations at the Benton, Mansfield, Many, Shreveport-40290,

 Shreveport-40291, Vivian, and Zwolle locationsas set forth in Section D, infra. Defendants

 never installed the required signage and ultimately failed to cure the defaults, in violation of the

 Operating Agreements.

        53.     Defendants also failed to add the GRILL & CHILL® bowtie sign to the Bossier

 City and Shreveport-40292 restaurant locations by December 31, 2016, in violation of the

 Operating Agreements.

        54.     By letters dated August 14, 2018, ADQ notified Defendants that they were in

 default for failure to incorporate the “Grill & Chill” bowtie sign at the Bossier City and

 Shreveport-40292 locations, as required under the Operating Agreements. As part of the letters,

 ADQ advised Defendants that they had 60 days to purchase and install the required signage and

 cure the defaults. True and correct copies of the August 14, 2018, notice of default letters are

 attached as Exhibit P.




                                                 11
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 12 of 31 PageID #: 12



        55.     Defendants failed to install the required signage and cure the defaults within the

 60-day cure period.

 C.     Defendants’ Defaults Under the Operating Agreements – Failure to Pay Past Due
        Fees at the Benton, Bossier City, Mansfield, Many, Shreveport-40290, Vivian,
        Zwolle, De Kalb, and Texarkana Locations.

        56.     By letters dated December 4, 2018, ADQ notified Defendants that they were in

 default for failure to pay all License Fees and Sales Promotion Fees for the Benton, Bossier City,

 Mansfield, Many, Shreveport-40290, Vivian, Zwolle, De Kalb, and Texarkana locations, in

 violation of the Operating Agreements. As part of the letters, ADQ advised Defendants that they

 had 15 days to pay all amounts due and cure the defaults for the Benton, Bossier City, Mansfield,

 Many, Shreveport-40290, Vivian, Zwolle and De Kalb locations. ADQ granted Liepman

 Restaurants 60 days to pay all amounts due and cure the defaults for the Texarkana location.

 True and correct copies of the December 4, 2018, notice of default letters are attached as Exhibit

 Q.

        57.     Defendants failed to pay all past due fees and cure the defaults for the Benton,

 Bossier City, Mansfield, Many, Shreveport-40290, Texarkana, Vivian, Zwolle and De Kalb

 locations, as required under the Operating Agreements.

 D.     ADQ Terminated Defendants’ Operating Agreements Due to Defendants’
        Abandonment of their DAIRY QUEEN® Restaurants and/or Failure to Cure
        Defaults.

        58.     Despite ADQ’s repeated efforts to work with Defendants and grant them

 additional time to comply with their obligations under the Operating Agreements, Defendants

 eventually abandoned and ceased operation of the 12 DAIRY QUEEN® restaurants at issue in

 this case in violation of the Operating Agreements.

         Shreveport-40291  Terminated for Abandonment Effective August 15, 2018




                                                12
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 13 of 31 PageID #: 13



        59.    On or about July 25, 2018, ADQ discovered that Defendants had ceased operating

 their DAIRY QUEEN® restaurant at the Shreveport-40291 location.

        60.    By letter dated August 15, 2018, ADQ notified Defendants that, due to their

 permanent closure of the restaurant and abandonment of the franchise, ADQ was exercising its

 right to terminate the Shreveport-40291 Operating Agreement effective August 15, 2018. A true

 and correct copy of the Shreveport-40291 Termination Notice is attached as Exhibit R.

         Shreveport-40292  Terminated for Abandonment Effective October 1, 2018

        61.    On or about September 20, 2018, ADQ discovered that Defendants had ceased

 operating their DAIRY QUEEN® restaurant at the Shreveport-40292 location.

        62.    By letter dated October 1, 2018, ADQ notified Defendants that, due to their

 permanent closure of the restaurant and abandonment of the franchise, ADQ was exercising its

 right to terminate the Shreveport-40292 Operating Agreement effective October 1, 2018. A true

 and correct copy of the Shreveport-40292 Termination Notice is attached as Exhibit S.

               Idabel  Terminated for Abandonment Effective October 8, 2018

        63.    On or about October 1, 2018, ADQ discovered that Defendants had ceased

 operating their DAIRY QUEEN® restaurant at the Idabel location.

        64.    By letter dated October 8, 2018, ADQ notified Defendants that, due to their

 permanent closure of the restaurant and abandonment of the franchise, ADQ was exercising its

 right to terminate the Idabel Operating Agreement effective October 1, 2018. A true and correct

 copy of the Idabel Termination Notice is attached as Exhibit T.

      De Kalb and Texarkana  Terminated for Failure to Cure Monetary Defaults and
                        Abandonment Effective December 31, 2018

        65.    On or about December 31, 2018, ADQ discovered that Defendants had ceased

 operating their DAIRY QUEEN® restaurants at the De Kalb and Texarkana locations.



                                                13
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 14 of 31 PageID #: 14



          66.    At that time, Defendants were in default of the De Kalb and Texarkana Operating

 Agreements for failure to pay all past due fees within the required cure period.

          67.    By letters dated January 4, 2019, ADQ notified Defendants that, due to their

 failure to cure the monetary defaults, as well as their permanent closure of the restaurant and

 abandonment of the De Kalb and Texarkana franchises, ADQ was exercising its right to

 terminate the De Kalb and Texarkana Operating Agreements effective December 31, 2018. True

 and correct copies of the De Kalb and Texarkana Termination Notices are attached as Exhibit U.

    Bossier City  Terminated for Failure to Cure Sign Default, Failure to Cure Monetary
                    Default, and Abandonment Effective January 4, 2019

          68.    On or about December 31, 2018, ADQ discovered that Defendants had ceased

 operating their DAIRY QUEEN® restaurant at the Bossier City location.

          69.    At that time, Defendants were in default of the Bossier City Operating Agreement

 for failure to install the required GRILL & CHILL® bowtie sign and failure to pay all past due

 fees.

          70.    By letter dated January 4, 2019, ADQ notified Defendants that, due to their failure

 to cure the sign and monetary defaults, as well as their permanent closure of the restaurant and

 abandonment of the franchise, ADQ was exercising its right to terminate the Bossier City

 Operating Agreement effective January 4, 2019. A true and correct copy of the Bossier City

 Termination Notice is attached as Exhibit V.

         Benton, Mansfield, Many, Shreveport-40290, Vivian, and Zwolle  Terminated for
                            Abandonment Effective December 31, 2018

          71.    On or about December 31, 2018, ADQ discovered that Defendants had ceased

 operating their DAIRY QUEEN® restaurants at the Benton, Mansfield, Many, Shreveport-

 40290, Vivian, and Zwolle Locations.




                                                 14
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 15 of 31 PageID #: 15



        72.       At that time, Defendants were in default of the Vivian and Zwolle Operating

 Agreements for failing to pass ADQ’s Cleanliness and Food Safety evaluations, as required

        73.       An inspection conducted by ADQ on December 10, 2018, revealed that the

 Vivian and Zwolle DAIRY QUEEN® locations had numerous cleanliness and food safety

 issues, including evidence of rat infestation, visible mold growing in the facilities, and expired

 food products.

        74.       By email dated January 4, 2019, ADQ notified Defendants that, due to their

 permanent closure of the restaurants and abandonment of the Benton, Mansfield, Many,

 Shreveport-40290, Vivian, and Zwolle franchises, ADQ was exercising its rights to terminate the

 Benton, Mansfield, Many, Shreveport-40290, Vivian, and Zwolle Operating Agreements

 effective December 31, 2018. A true and correct copy of the Benton, Mansfield, Many,

 Shreveport-40290, Vivian, and Zwolle Termination Notice is attached as Exhibit W.

        75.       As part of the Termination Notices for each location, ADQ demanded that

 Defendants comply with all post-termination obligations, including payment of all past due fees

 and removal of all trademarks, signs, insignia, proprietary products and ingredients from the

 restaurant locations. ADQ further advised Defendants of their non-compete obligations under the

 Operating Agreements, which prohibits Defendants from operating a competitive business for

 one year after the effective termination dates.

        76.       By letter dated March 21, 2019 (“Demand Letter”), ADQ reminded Defendants

 that their Operating Agreements were terminated and demanded past due fees in the estimated

 amount of $265,169.96. A true and correct copy of the Demand Letter is attached as Exhibit X.

        77.       Despite their obligations to do so, Defendants have failed to pay ADQ the past

 due fees in the current estimated amount of $265,196.96, as required by the terms of the

 Operating Agreements.


                                                   15
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 16 of 31 PageID #: 16



 E.      Defendants Have Failed to Comply with the Post-Termination Requirements of the
         Operating Agreement, Are Operating Competing Businesses in Violation of Law,
         and Are Infringing Upon ADQ’s Marks.

         78.   Following termination of the Operating Agreements, ADQ discovered that

 Defendants have failed to comply with their post-termination obligations by refusing to complete

 the de-identification requirements of the Operating Agreements, operating competing businesses

 at four of their former DAIRY QUEEN® franchise locations, and displaying and using DAIRY

 QUEEN® Marks in the operation of their competing businesses, in violation of the Agreements

 and federal trademark law.

         79.   Accordingly, as part of the March 21, 2019, Demand Letter, ADQ notified

 Defendants that they had failed to perform the de-identification and other requirements of the

 Operating Agreements, and that their continued unauthorized use of the DAIRY QUEEN®

 Marks constitutes trademark infringement under federal law. Specifically, Defendants were

 advised that they had failed to remove all materials bearing the DAIRY QUEEN® Marks from

 the properties of the terminated locations, including all signs, insignia, point-of-purchase

 materials, paper and plastic products, and menu boards. ADQ then demanded that Defendants

 cease their unauthorized use of the DAIRY QUEEN® Marks and provide photographic proof

 that they have complied with the de-identification requirements of the Operating Agreements by

 April 21, 2019.

         80.   Defendants did not comply with their post-termination obligations by April 21,

 2019.

   Defendants Have Failed to De-Identify Their Abandoned and Permanently Closed Former
     DAIRY QUEEN® Restaurants  Bossier City, Shreveport-40290, Shreveport-40291,
            Shreveport-40292, Vivian, De Kalb, Texarkana, and Idabel Locations

         81.   In May 2019, a representative of ADQ visited all of Defendants’ former DAIRY

 QUEEN® locations and observed that Defendants were still displaying and using the DAIRY


                                               16
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 17 of 31 PageID #: 17



 QUEEN® Marks in violation of their post-termination obligations under the Operating

 Agreements.

        82.     The representative observed that although Defendants had completely abandoned

 and permanently closed their former DAIRY QUEEN® restaurants at the Bossier City,

 Shreveport-40290, Shreveport-40291, Shreveport-40292, Vivian, De Kalb, Texarkana, and

 Idabel locations, Defendants failed to fully de-identify the restaurants. ADQ’s representative

 took photographs of the conditions of the restaurants, which show that Defendants continue to

 display DAIRY QUEEN® Marks at these abandoned locations. True and correct copies of the

 photographs taken in May 2019 are attached as Exhibit Y.

        83.     A representative of ADQ again visited Defendants’ former DAIRY QUEEN®

 restaurants at the Shreveport-40290, Shreveport-40291, and Shreveport-40292 locations on July

 31 2019, and the De Kalb, and Idabel locations on August 6, 2019. ADQ’s representative

 observed that Defendants were still displaying ADQ’s Marks and had failed to fully de-identify

 the restaurants. True and correct copies of the photographs taken on the above-identified dates

 are attached as Exhibit Z.

        84.     On August 6, 2019, a representative of ADQ visited Defendants’ former DAIRY

 QUEEN® restaurant in Bossier City, Louisiana, and observed that Defendants were still

 displaying ADQ’s Marks and had failed to fully de-identify the restaurant. True and correct

 copies of the photographs taken at the Bossier City location on August 6, 2019 is attached as

 Exhibit AA.

     Defendants Are Operating Competing Businesses at Their Former DAIRY QUEEN®
                  Restaurants  Mansfield, Many, and Zwolle Locations

        85.     On May 17, 2019, a representative of ADQ visited Defendants’ former DAIRY

 QUEEN® restaurants in Mansfield, Many, and Zwolle, Louisiana, and observed that Defendants



                                               17
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 18 of 31 PageID #: 18



 were operating a competing restaurant named “Dairy Mark” at all locations, in violation of the

 non-compete provisions of the Operating Agreements. The ADQ representative observed that

 Defendants’ competing business included on its menu burgers and soft serve treats, and other

 food items that directly compete with DAIRY QUEEN® restaurants. True and correct copies of

 the photographs taken at the Mansfield, Many, and Zwolle location are attached as Exhibit BB.

        86.    A representative of ADQ again visited Defendants’ former DAIRY QUEEN®

 restaurants at the Many and Zwolle locations on July 22, 2019, and the Mansfield location on

 August 6, 2019. ADQ’s representative observed that Defendants were still operating their

 competing “Dairy Mark” businesses. True and correct copies of the photographs taken on July

 22, 2019 are attached as Exhibit CC.

 Defendants Are Using Deceptively Similar Trade Names in the Operation of Their Competing
                   Businesses  Mansfield, Many, and Zwolle Locations

        87.    Defendants are brazenly using trade names and trademarks deceptively similar to

 the DAIRY QUEEN® Marks in operation of their “Dairy Mark” competing restaurants. Not only

 are Defendants operating their business under the name “Dairy Mark,” which is deceptively

 similar to the DAIRY QUEEN® Marks, Defendants also offer soft serve treats called

 “Wizzzards.” The “Wizzzards” soft serve treats are confusingly and deceptively similar to

 ADQ’s well-known BLIZZARD® treat.

        88.    The photographs taken in May and July 2019 show that Defendants are

 continuing to use and display DAIRY QUEEN® Marks and operating competing businesses in

 violation of the Operating Agreements and federal trademark law.

        89.    Despite ADQ’s demands, Defendants have continued to use and display DAIRY

 QUEEN® Marks and operate their competing businesses




                                               18
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 19 of 31 PageID #: 19



           90.   Defendants have no legal right to use the DAIRY QUEEN® Marks, operate their

 competing restaurants, or use names deceptively similar to the DAIRY QUEEN® Marks in the

 operation of their competing businesses.

           91.   Defendants’ blatant trademark infringement and failure to comply with the post-

 termination obligations in the Operating Agreements is causing irreparable harm and damage to

 ADQ because, among other things, the continuing use in commerce of the DAIRY QUEEN®

 Marks by Defendants outside the scope of the Operating Agreements, and without ADQ’s

 consent, is likely to confuse or deceive the public into believing, contrary to fact, that the

 unauthorized activities of Defendants are licensed, franchised, sponsored, authorized or

 otherwise approved by ADQ. As a direct and proximate result of Defendants’ actions, ADQ has

 suffered and is continuing to suffer irreparable injury, and has incurred and is continuing to incur

 monetary damages in an amount that has yet to be determined. ADQ has no adequate remedy at

 law, and the only meaningful relief is an injunction enjoining Defendants from (a) unlawfully

 and wrongfully infringing upon the DAIRY QUEEN® Marks, (b) operating their competing

 businesses, and (c) violating their post-termination obligations of the Operating Agreements.

                                     COUNT I
                         FEDERAL TRADEMARK INFRINGEMENT

  (Bossier City, Mansfield, Many, Shreveport-40290, Shreveport-40291, Shreveport-40292,
                 Vivian, Zwolle, De Kalb, Texarkana, and Idabel Locations)

           92.   ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           93.   ADQ has registered certain of its trademarks with the United States Patent and

 Trademark Office.

           94.   Since registering the DAIRY QUEEN® Marks, ADQ has extensively advertised

 the Marks in connection with its Franchise System.


                                                 19
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 20 of 31 PageID #: 20



        95.     Defendants have no right to use the DAIRY QUEEN® Marks.

        96.     Notwithstanding demands by ADQ for Defendants to cease use of the DAIRY

 QUEEN® Marks in violation of the Lanham Act, Defendants continue to do so.

        97.     Defendants’ unauthorized use and display of the Marks constitutes willful and

 intentional infringement of the trademarks in violation of Section 43(g) of the Lanham Act, 15

 U.S.C. §§ 1114 and 1125(a).

        98.     Defendants’ acts were done knowingly and intentionally to cause confusion, or to

 cause mistake, or to deceive.

        99.     Defendants’ use in commerce of the DAIRY QUEEN® Marks without the

 consent of ADQ is likely to confuse or deceive the public into believing, contrary to fact, that the

 unauthorized activities of Defendants are licensed, franchised, sponsored, authorized, or

 otherwise approved by ADQ.

        100.    ADQ has suffered and is continuing to suffer irreparable injury.

        101.    ADQ has no adequate remedy at law to protect its substantial business and

 property rights. The damages from Defendants’ activities are considerable and continuing and

 thus not capable of ascertainment at this time.

        102.    ADQ is entitled to immediate and permanent injunctive relief preventing

 Defendants from further infringement of the Marks.

        103.    As a direct and proximate result of Defendants’ actions, ADQ has suffered and is

 continuing to suffer irreparable injury, and has incurred and is continuing to incur monetary

 damages in an amount that has yet to be determined, plus costs, disbursements, interest, and

 attorneys’ fees.




                                                   20
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 21 of 31 PageID #: 21



                                      COUNT II
                  FALSE DESIGNATION OF ORIGIN / UNFAIR COMPETITION

  (Bossier City, Mansfield, Many, Shreveport-40290, Shreveport-40291, Shreveport-40292,
                 Vivian, Zwolle, De Kalb, Texarkana, and Idabel Locations)

           104.    ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           105.    Defendants have infringed ADQ’s rights by continuing to use and display the

 DAIRY QUEEN® Marks without authority. Defendants have also infringed ADQ’s rights by

 using the confusingly similar “Dairy Mark” and “Wizzzards” trade names in the operation of

 their competing Dairy Mark restaurants (the former Mansfield, Many, and Zwolle locations).

           106.    Due to Defendants’ infringement and conduct, customers are likely to be confused

 and induced into patronizing Defendants’ competing businesses in the belief that the goods and

 services are associated with the DAIRY QUEEN® Marks and Franchise system. Customers have

 been or are likely to be confused as to the sponsorship of the services sold by Defendants, while

 they continue to hold themselves out to be a franchisee, or former licensee, of the DAIRY

 QUEEN® Marks and Franchise System.

           107.    Defendants’ actions constitute unfair competition in violation of 15 U.S.C. §

 1125(a) and common law.

           108.    Defendants’ acts were done knowingly and intentionally to cause confusion, or to

 cause mistake, or to deceive.

           109.    ADQ has suffered and is continuing to suffer irreparable injury.

           110.    ADQ has no adequate remedy at law to protect its substantial business and

 property rights. The damages from Defendants’ activities are considerable and continuing and

 thus not capable of ascertainment at this time.




                                                   21
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 22 of 31 PageID #: 22



        111.    ADQ is entitled to immediate and permanent injunctive relief preventing

 Defendants’ unfair competition.

        112.    As a direct and proximate result of Defendants’ actions, ADQ has suffered and is

 continuing to suffer irreparable injury, and has incurred and is continuing to incur monetary

 damages in an amount that has yet to be determined, plus costs, disbursements, interest, and

 attorneys’ fees.

                                      COUNT III
                             FEDERAL TRADEMARK DILUTION

                            (Mansfield, Many, and Zwolle Locations)

       113.     ADQ hereby incorporates by reference all preceding paragraphs herein.

       114.     The ADQ Marks are famous marks under Section 43(c) of the Lanham Act, 15

 U.S.C. § 1125(c).

       115.     Defendants’ infringement of ADQ’s rights by using the confusingly similar

 “Dairy Mark” and “Wizzzards” trade names in the operation of their competing Dairy Mark

 restaurants, as set forth above, constitute dilution of the famous ADQ Marks under Section 43(c)

 of the Lanham Act, 15 U.S.C. § 1125(c).

       116.     ADQ has suffered and is continuing to suffer irreparable injury, and has incurred

 and is continuing to incur monetary damage in an amount that has yet to be determined.

       117.     ADQ has no adequate remedy at law to protect its substantial business and

 property rights. The damages from Defendants’ activities are considerable and continuing and

 thus not capable of ascertainment at this time.

       118.     ADQ is entitled to preliminary and permanent injunctive relief preventing

 Defendants’ conduct.




                                                   22
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 23 of 31 PageID #: 23



        119.      As a direct and proximate result of Defendants’ actions, ADQ has suffered and is

 continuing to suffer irreparable injury, and has incurred and is continuing to incur monetary

 damages in an amount that has yet to be determined, plus costs, disbursements, interest, and

 attorneys’ fees, plus costs, disbursements, interest and attorneys’ fees.

                                 COUNT IV
     BREACH OF OPERATING AGREEMENT AND PERSONAL GUARANTEES 
              Failure To Comply With Post-Termination Obligations

 (Benton, Bossier City, Mansfield, Many, Shreveport-40290, Shreveport-40291, Shreveport-
            40292, Vivian, Zwolle, De Kalb, Texarkana, and Idabel Locations)

           120.   ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           121.   Defendants have failed to comply with the post-termination obligations set forth

 in the Operating Agreements.

           122.   Defendants’ failure to comply with the post-termination obligations set forth in

 the Operating Agreements is causing irreparable harm and damage to ADQ, is causing confusion

 in the marketplace, and will impair the good will associated with the DAIRY QUEEN® Marks.

           123.   ADQ has no adequate remedy at law to protect its substantial business and

 property rights. The damages from Defendants’ failure to comply with the post-termination

 obligations are considerable and continuing, and thus not capable of ascertainment at this time.

           124.   ADQ is entitled to immediate and permanent injunctive relief enforcing all post-

 termination obligations of the Operating Agreements.

           125.   As a direct and proximate result of the Defendants’ actions, ADQ has suffered

 and is continuing to suffer irreparable injury, and has incurred and is continuing to incur

 monetary damages in an amount that has yet to be determined, plus costs, disbursements,

 interest, and attorneys’ fees.



                                                  23
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 24 of 31 PageID #: 24



                                  COUNT V
     BREACH OF OPERATING AGREEMENT AND PERSONAL GUARANTEES 
                Failure To Comply With Covenant Not To Compete

                                 (Mansfield, Many, and Zwolle Locations)

           126.   ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           127.   Defendants have failed to comply with the non-compete provisions in the

 Mansfield, Many, and Zwolle Operating Agreements. Defendants are operating competing

 businesses under the name “Dairy Mark” at the sites of their former DAIRY QUEEN®

 restaurants in Mansfield, Many, and Zwolle, Louisiana.

           128.   Defendants’ failure to comply with the non-compete provisions is causing

 irreparable harm and damage to ADQ, is causing confusion in the marketplace, and will impair

 the good will associated with the DAIRY QUEEN® Marks.

           129.   ADQ has no adequate remedy at law to protect its substantial business and

 property rights. The damages from Defendants’ failure to comply with the non-compete

 provisions are considerable and continuing, and thus not capable of ascertainment at this time.

           130.   ADQ is entitled to immediate and permanent injunctive relief enforcing the non-

 compete provisions in the Mansfield, Many, and Zwolle Operating Agreements.

           131.   As a direct and proximate result of Defendants’ actions, ADQ has suffered and is

 continuing to suffer irreparable injury, and has incurred and is continuing to incur monetary

 damages in an amount that has yet to be determined, plus costs, disbursements, interest, and

 attorneys’ fees.




                                                 24
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 25 of 31 PageID #: 25



                                COUNT VI
     BREACH OF OPERATING AGREEMENT AND PERSONAL GUARANTEES 
                       Failure To Pay Past Due Fees

 (Benton, Bossier City, Mansfield, Many, Shreveport-40290, Shreveport-40291, Shreveport-
            40292, Vivian, Zwolle, De Kalb, Texarkana, and Idabel Locations)

           132.   ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           133.   ADQ has performed all conditions, covenants and promises required to be

 performed by it pursuant to the Operating Agreements and Personal Guarantees.

           134.   The Operating Agreements required Defendants to pay ADQ certain Continuing

 License Fees, Sales Promotion Program Fees, related fees, interest, and late fees during the term

 of the Operating Agreements.

           135.   Pursuant to the Operating Agreements, Defendants agreed that upon termination,

 they would immediately pay all amounts due and owing to ADQ.

           136.   Defendants breached the Operating Agreements and Personal Guarantees by

 failing to pay the amounts due and owing to ADQ.

           137.   As a direct result of Defendants’ breaches, Defendants are liable to ADQ for past

 due fees under the Operating Agreements and Personal Guarantees in an amount to be proven at

 trial (but estimated to be no less than $265,169.96), plus costs, disbursements, interest, and

 attorneys’ fees.

                                COUNT VII
     BREACH OF OPERATING AGREEMENT AND PERSONAL GUARANTEES 
                     Failure To Pay Liquidated Damages

                    (Mansfield, Shreveport-40291, Vivian, and De Kalb Locations)

           138.   ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.



                                                 25
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 26 of 31 PageID #: 26



            139.   ADQ has performed all conditions, covenants and promises required to be

 performed by it pursuant to the Operating Agreements and Personal Guarantees.

            140.   The Operating Agreements required Defendants to pay ADQ certain Continuing

 License Fees, Sales Promotion Program Fees, related fees, interest, and late fees during the term

 of the Operating Agreements.

            141.   Defendants caused the premature termination of the Operating Agreement by

 ceasing to continuously operate their DAIRY QUEEN® franchised restaurants at the Mansfield,

 Shreveport-40291, and Vivian locations.

            142.   By virtue of Defendants’ premature termination of the Operating Agreements,

 ADQ sustained a loss of future revenue and profit over the remainder of the Operating

 Agreements.

            143.   ADQ has been damaged by Defendants’ breach of their obligations to operate

 their DAIRY QUEEN® franchised restaurants, in an amount contractually agreed to by the

 parties.

            144.   Pursuant to Section 13.B of the Mansfield, Shreveport-40291, Vivian, and De

 Kalb Operating Agreements, Defendants agreed that, if the Operating Agreements were

 terminated because of their default, they are obligated to pay ADQ its anticipated and reasonably

 estimated lost profits in an “amount equal to two times the continuing license fees payable to

 [ADQ] in respect to the last twelve months of the Store’s active operations . . .”

            145.   Defendants breached the Mansfield, Shreveport-40291, Vivian, and De Kalb

 Operating Agreements by failing to pay ADQ liquidated damages pursuant to Section 13.B of

 the Operating Agreements.




                                                 26
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 27 of 31 PageID #: 27



           146.   As a direct result of Defendants’ breaches, Defendants are liable to ADQ for

 liquidated damages in the amount of $99,476.50, plus costs, disbursements, interest, and

 attorneys’ fees.


                             COUNT VIII
     BREACH OF OPERATING AGREEMENT AND PERSONAL GUARANTEES 
                LOSS OF FUTURE REVENUES AND PROFITS

 (Benton, Bossier City, Many, Shreveport-40290, Shreveport-40292, Zwolle, Texarkana, and
                                    Idabel Locations)

           147.   ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           148.   ADQ has performed all conditions, covenants and promises required to be

 performed by it pursuant to the Operating Agreements and Personal Guarantees.

           149.   The Operating Agreements required Defendants to pay ADQ certain Continuing

 License Fees, Sales Promotion Program Fees, related fees, interest, and late fees during the terms

 of the Operating Agreements.

           150.   Defendants caused the premature termination of the Operating Agreement by

 ceasing to continuously operate their DAIRY QUEEN® franchised restaurants at the Benton,

 Bossier City, Many, Shreveport-40290, Shreveport-40292, and Zwolle Locations.

           151.   By virtue of Defendants’ premature termination of the Benton, Bossier City,

 Many, Shreveport-40290, Shreveport-40292, Zwolle, Texarkana, and Idabel Operating

 Agreements, ADQ sustained a loss of future revenue and profit over the remainder of the

 Operating Agreements.

           152.   As a direct result of Defendants’ breaches, Defendants are liable to ADQ for its

 loss of future revenue and profit over the remainder of Operating Agreements in an amount to be




                                                 27
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 28 of 31 PageID #: 28



 proven at trial (but estimated to be no less than $289,943.90), plus costs, disbursements, interest,

 and attorneys’ fees.

                              COUNT IX
     BREACH OF OPERATING AGREEMENT AND PERSONAL GUARANTEES 
                        Attorneys’ Fees and Costs

 (Benton, Bossier City, Mansfield, Many, Shreveport-40290, Shreveport-40291, Shreveport-
            40292, Vivian, Zwolle, De Kalb, Texarkana, and Idabel Locations)

           153.   ADQ incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           154.   Pursuant to the Remedies and Dispute Resolution provisions of the Operating

 Agreements, Defendants agreed that that they would pay all costs and expenses, including

 reasonable attorneys’ fees, incurred by ADQ in enforcing its rights under the Operating

 Agreements.

           155.   ADQ has commenced this action to recover amounts owed by Defendants under

 the Operating Agreements and Personal Guarantees. ADQ is entitled to recover its attorneys’

 fees and costs incurred in connection with this action, in an amount to be proven at trial.

           WHEREFORE, ADQ requests the following relief:

           A.     For an order ratifying and enforcing the termination of the Operating Agreements;

           B.     For an award against Defendants, jointly and severally, for past due fees in an

 amount to be proven at trial, but in no event less than $265,169.96;

           C.     For an award against Defendants, jointly and severally, for liquidated damages

 arising from Defendants’ premature termination of the Mansfield, Shreveport-40291, Vivian, and

 De Kalb Operating Agreements, in an amount to be proven at trial, but in no event less than

 $99,476.50;




                                                  28
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 29 of 31 PageID #: 29



        D.      For an award against Defendants, jointly and severally, for ADQ’s loss of future

 revenue and profit over the remainder of the Benton, Bossier City, Many, Shreveport-40290,

 Shreveport-40292, Zwolle, Texarkana, and Idabel Operating Agreements arising from

 Defendants’ premature termination of the Operating Agreements, in an amount to be proven at

 trial, but estimated to be at least $289,943.90;

        E.      For an award against Defendants, jointly and severally, for actual damages related

 to its breaches of the post-termination obligations set forth in the Operating Agreements, in an

 amount to be proven at trial;

        F.      For an award against Defendants, jointly and severally, for actual damages related

 to their breaches of the non-compete provisions set forth in the, Mansfield, Many, and Zwolle

 Operating Agreements, in an amount to be proven at trial;

        G.      For an order enjoining Defendants, and all those acting by, through, or in concert

 with them, by immediate and permanent injunction, from using ADQ’s trademarks, and from

 otherwise engaging in unfair competition with ADQ;

        H.      For an order directing Defendants, and all those acting by, through, or in concert

 with them, by immediate and permanent injunction, to comply with the post-termination

 obligations set forth in the Operating Agreements;

        I.      For an order directing Defendants, and all those acting by, through, or in concert

 with them, by immediate and permanent injunction, to comply with the non-compete provisions

 set forth in the Operating Agreements;

        J.      For an order, pursuant to 15 U.S.C. § 1116, requiring Defendants to file with the

 Court and serve on ADQ within fifteen (15) days after service on it of an Order of injunction, a

 written report, under oath, setting forth in detail the manner and form in which Defendants have

 complied with the injunction;


                                                    29
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 30 of 31 PageID #: 30



        K.     For an award against Defendants, jointly and severally, for the damages ADQ has

 sustained and the profits Defendants have derived as a result of their trademark infringement and

 unfair competition, assessing such damages in a separate accounting procedure, and then trebling

 those damages in accordance with Section 35 of the Lanham Act, 15 U.S.C. § 1117;

        L.     For an award against Defendants, jointly and severally, for ADQ’s reasonable and

 necessary costs and expenses, including attorneys’ fees, incurred in enforcing the provisions of

 the Operating Agreements, in an amount to be proven at trial;

        M.     For an award against Defendants, jointly and severally, for ADQ’s costs,

 disbursements, and attorneys’ fees incurred in this action, as allowed by the Lanham Act;

        N.     For an award against Defendants, jointly and severally for prejudgment interest in

 accordance with § 35 of the Lanham Act, 15 U.S.C. § 1117; and

        O.     For such other and further relief as the Court deems just and equitable.




                                                30
Case 9:19-cv-00138-JRG-ZJH Document 1 Filed 08/08/19 Page 31 of 31 PageID #: 31



 DATED: August 8, 2019               LAW OFFICES OF BRAD JACKSON

                                     By /s/Brad Jackson
                                     Brad Jackson (State Bar No. 10496460)
                                     Cheryl Mann (State Bar No. 00794220)
                                     3701 Turtle Creek Boulevard
                                     Suite 12G
                                     Dallas, TX 75219
                                     Telephone: (214) 526-7800
                                     Facsimile: (214) 526-1955
                                     brad@bradjackson.com
                                     cheryl@bradjackson.com


                                      GRAY, PLANT, MOOTY, MOOTY,
                                      & BENNETT, P.A.

                                     Craig P. Miller (MN ID #26961X)
                                     (Pro Hac Vice Admission Pending)
                                     Molly R. Littman (MN ID #398449)
                                     (Pro Hac Vice Admission Pending)
                                      500 IDS Center
                                      80 South Eighth Street
                                      Minneapolis, Minnesota 55402-3796
                                      Telephone: (612) 632-3258
                                      Facsimile: (612) 632-4444
                                      craig.miller@gpmlaw.com
                                      molly.littman@gpmlaw.com


                                     ATTORNEYS FOR PLAINTIFF




 GP:4827-9432-6939 v6




                                      31
